DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 07/20/2022. Currently, claims 1-20 are pending. Claims 1, 8, 9, 11, 13 and 20 have been amended. No claims have been added or cancelled. 

Response to Amendment
Applicant’s amendments to claims 8 and 20 are sufficient to overcome the rejection of claims 8 and 20 under 35 U.S.C. §112 (2nd paragraph) as set forth in the previous action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2016/0020906 (Nolte et al. – hereinafter Nolte), and further in view of U.S. Patent Appl. Pub. No. 2014/0089174 (Carapelli et al. – hereinafter Carapelli).

Referring to claim 1, Nolte discloses a register device comprising: 
a processing module configured to perform one or more purchase transactions and to operate with an operating system (OS) secured against alteration; [See paragraphs 0088, 0092, 0093, 0099, 0104, 0134, 0224] 
blocking any incoming data that is not responsive to the request; and [See paragraphs 0006, 0007, 0088, 0174]
a security circuit configured to perform at least one restriction on operations of the register device, wherein the at least one restriction includes verifying an application prior to allowing the application access to the communication module for communicating via the secure communications path. [See paragraphs 0007, 0012, 0014, 0019, 0020-0045, 0064, 0066-0070, 0087, 0088, 0090, 0093, 0099, 0174] 
Nolte does not explicitly disclose the limitations: 
a communication module configured to selectively enable acceptance of data via a secure communications path over a network between a trusted source and the register device, wherein the selectively enabling further comprises 
transmitting a request over the secure communications path to the trusted source; and 
accepting a response to the request from the trusted source; and 
a security circuit configured to perform at least one restriction on operations of the register device, wherein the at least one restriction includes restricting data reception by a peripheral device when the peripheral device is connected to the register device. 
Carapelli teaches system with the limitations: 
a communication module configured to selectively enable acceptance of data via a secure communications path over a network between a trusted source and the register device, wherein the selectively enabling further comprises: [See paragraphs 0022, 0034, 0041, 0049, 0063, 0064, 0084]
transmitting a request over the secure communications path to the trusted source; [See paragraphs 0022, 0034, 0041, 0049, 0063, 0064, 0084]
accepting a response to the request from the trusted source; and [See paragraphs 0022, 0034, 0041, 0049, 0063, 0064, 0084]
a security circuit configured to perform at least one restriction on operations of the register device, wherein the at least one restriction includes restricting data reception by a peripheral device when the peripheral device is connected to the register device. [See paragraphs 0022, 0034, 0041, 0049, 0063, 0064, 0084]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Nolte to have incorporated a secure data communication process as in Carapelli with the motivation of controlling access to one or more devices associated with a terminal. [See Nolte paragraphs 0012, 0041, 0044, 0050, 0052; Carapelli paragraphs 0022, 0034, 0041, 0049, 0063, 0064, 0084]

Referring to claim 2, Nolte discloses the register device of claim 1, wherein the communication module is configured to transmit register device activity data via the secure communications path to a back-end system. [See paragraphs 0193, 0219, 0220] 

Referring to claim 3, Nolte discloses the register device of claim 2, wherein the processing module is configured to accept a modification from the back-end system to address one or more identified security threats based on the register device activity data. [See paragraphs 0219, 0220] 

Referring to claim 4, Nolte discloses the register device of claim 2, wherein the register device activity data comprises user preferences, software patches, merchant inventory data, employee information, financial transactions, office management transactions, or a combination thereof. [See paragraphs 0219, 0220] 

Referring to claim 5, Nolte discloses the register device of claim 1, further comprising: a peripheral device port. [See paragraphs 0012, 0041, 0044, 0050, 0052] 

Referring to claim 7, Nolte discloses the register device of claim 1, wherein the communication module is further configured to disable the acceptance of data except in response to a request initiated by the register device. [See paragraphs 0066-0067] 

Referring to claim 8, Nolte discloses the register device of claim 1, wherein the security circuit is further configured to store a certificate and to validate the OS, based on the certificate. [See paragraphs 0045, 0149] 

Referring to claim 9, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Referring to claim 10, Nolte discloses the method of claim 9, further comprising: transmitting register device activity data via the secure communications path to a back-end system to identify one or more security threats based on the register device activity data. [See paragraphs 0193, 0219, 0220] 

Referring to claim 12, Nolte discloses the method of claim 9, wherein the selectively enabling acceptance of data comprises communicating with a back-end system via a wired communication path, a wireless communication path, or a combination thereof. [See paragraphs 0006, 0007, 0174] 

Referring to claims 13-15, 17, 18, 20, they recite similar limitations as set forth in claims 1-5 and 8, and therefore are rejected based on the same rationale. 

Referring to claim 16, Nolte discloses the system of claim 14, wherein the back-end system is configured to identify one or more security threats based on the register device activity data. [See paragraphs 0219, 0220]

Claims 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nolte in view of Carapelli as applied to claims 1, 9 and 13 above, and further in view of U.S. Patent Appl. Pub. No. 2013/0254431 (Kuroiwa et al. – hereinafter Kuroiwa).

Referring to claim 6, the combination of Nolte and Carapelli discloses the register device of claim 5 above. The combination does not explicitly disclose the limitation: wherein the peripheral device port comprises a Universal Serial Bus port configured to provide power to, while disabling data input from, the peripheral device. 
Kuroiwa teaches an apparatus with the limitation: wherein the peripheral device port comprises a Universal Serial Bus port configured to provide power to, while disabling data input from, the peripheral device. [See paragraphs 0008, 0009, 0017, 0020] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Nolte and Carapelli to have incorporated a USB port as in Kuroiwa with the motivation of connecting a peripheral device and controlling its operation accordingly. [See Nolte paragraphs 0012, 0041, 0044, 0050, 0052; Kuroiwa paragraphs 0008, 0009, 0017, 0020]

Referring to claim 11, it recites similar limitation as set forth in claim 6, and therefore is rejected based on the same rationale. 

Referring to claim 19, it recites similar limitation as set forth in claim 6, and therefore is rejected based on the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687